Order entered January 16, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01213-CV

                                CHRISTOPHER WREH, Appellant

                                              V.

  ALEX GIANOTOS, BOSTEN GOLDSCHMIED, & BG INCORPORATED, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-05068-D

                                          ORDER
       Before the Court is appellant’s January 9, 2020 motion for a thirty-day extension of time

to file his corrected brief. We GRANT the motion and ORDER the corrected brief be filed no

later than February 10, 2020.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE